Title: To George Washington from Colonel John Lamb and Lieutenant Colonel Edward Carrington, 30 September 1778
From: Lamb, John,Carrington, Edward
To: Washington, George


          
            May it please your Excellency,
            Park of Artillery [Fredericksburg]30 Sept. 1778.
          
          We the Subscribers, beg leave to assure Your Excellency that, we profess the greatest deference and respect, for the honorable Board of General Officers which on the 15th Instant, settled the Rank of the Regiments of Artillery; and we hereby declare our full conviction, that no partiality influenced them, in making the arrangement. But as the Board inadvertently proceeded to make the arrangement, without calling on those, who were concerned, and consequently without the information proper to ground such arrangement on; and as we conceive that the Board were misinformed, respecting the said Regiments of Artillery, and our respective Regiments considerably injured, by the aforesaid decision—We do humbly beg leave, to protest against the Establishment of the said arrangement. And in order that the said Regiments may at no instant of time, be liable to any injury therefrom, we beg that your Excellency would be pleased (by such means as you may think proper) to put an immediate stop to the operation thereof: And we further humbly request, that the Board of General Officers, may again be convened (as soon as may be convenient) for the purposes of re-hearing and considering the premises—and that we may be called on to support the subject of the above Protest. We have the honor to be, with the greatest Respect Your Excellency’s most obed. Servts
          
            John Lamb
            Ed. Carrington
          
         